internal_revenue_service number release date index number --------------------------------------- ------------------------ ---------------------------- in re --------------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-152815-07 date march legend legend decedent spouse family_trust date date date child child child child state state statute state statute a b c d dear -------------- ------------------------------------------------ ------------------------------------------------ --------------------------------------------------------------------- ------------------ ----------------------- ------------------ ------------------------------------------------- -------------------------------------------- ------------------------------------------------ -------------------------------------------------- ---------- ----------------------------------------- ---------------------------------------- -------------- ----------- --------- -------------- this is in response to your date letter and other correspondence requesting a ruling regarding the income gift estate and generation-skipping_transfer gst tax consequences of the proposed division and modification of the family_trust the facts submitted are as follows decedent died on date in state survived by his wife spouse and four adult children children spouse and children are currently still alive plr-152815-07 item iii paragraph of decedent’s will created a family_trust children are co-trustees of the family_trust trustees the family_trust provides that during the life of spouse the trustees may pay to her all or any portion of the net_income of family_trust at least quarter-annually the family_trust further provides that the trustees may also pay for her benefit so much of the corpus of the family_trust as the trustees deem necessary for her health maintenance and support taking into consideration other income and assets available to her and also taking into consideration the standard of living which she enjoyed during decedent’s lifetime additionally at the end of each fiscal_year during spouse’s lifetime and subject_to the discretion of the trustees children may receive a distribution of income for their reasonable support maintenance and comfort taking into consideration their income from all sources known to the trustees item iii paragraph of decedent’s will further provides in relevant part that upon the death of spouse the trustees shall continue the family_trust as then constituted for the benefit of children as follows the income shall be divided equally amongst children and paid not less often than quarter-annually in addition the trustees shall pay to children or for their use and benefit so much of the principal of family_trust as the trustees determine to be necessary or advisable for their reasonable support maintenance and comfort taking into consideration their income from all sources known to the trustees should any of children die leaving descendants such descendants of such deceased child shall be entitled to such income the family_trust shall terminate one day prior to years after the death of the last survivor of spouse and decedent’s descendants who are living at the time of decedent’s death at termination if the trustees are not otherwise able to give effect to the provisions of this instrument each remaining portion of family_trust property shall be distributed to the beneficiaries of the then current family_trust income in the proportions in which they are beneficiaries item iii paragraph c authorizes the trustees to divide or distribute property at such time as distributions are to be made wholly or partly in_kind at such valuations as the trustees deem fair and without regard to income_tax basis of the property and to sell property without court approval item iii paragraph d authorizes the trustees to perform any and all acts in the trustees’ judgment necessary or appropriate for the proper and advantageous management investment and distribution of the trust property on date spouse in her capacity as executor of decedent’s estate timely filed the decedent’s estate_tax_return family_trust was funded with dollar_figurea after the payment of dollar_figureb for the federal estate_tax and dollar_figurec for state’s estate_tax dollar_figured in assets remained in plr-152815-07 the family_trust on schedule r spouse allocated dollar_figured of decedent’s gst_exemption to the family_trust from the date of decedent’s death until date the entire corpus of the family_trust consisted of stock in a closely_held_business and all of the trust’s income consisted of dividends from the stock all of the stock held by the family_trust has now been sold the sale of the closely_held_business was not anticipated at the time of decedent’s death not all of the family members favored the sale of the stock as a result the trustees represent that the investment goals and needs of the beneficiaries have become divergent continuing the family_trust as a single trust could impair the trust administration and or could involve lengthy and expensive litigation which would result in a wasting of trust assets the trustees have determined that it is in the best interests of all beneficiaries to modify and divide the family_trust in a qualified_severance into four separate trusts one for each of the decedent’s four children each of the four resulting trusts would be funded pro-rata with one-fourth of each of the assets held by the family_trust based on the fair_market_value of the assets on the date of severance each of the four resulting trusts would have identical terms to the family_trust except that the current beneficiaries of each of the resulting trusts will be the particular beneficiary for whom the separate trust is established and spouse following the death of spouse or any beneficiary whichever is later the successor beneficiary of the resulting trusts will be determined in the same manner and with the same effect as if family_trust had not been divided into separate trusts one variation from the terms of the family_trust would be regarding the filling of a trustee vacancy each of the four resulting trusts would provide that a trustee may resign or be removed as trustee of one trust while at the same time continuing to serve as trustee to any of the other trusts in appointing a successor trustee a court would not be required to appoint the same person or entity as a successor trustee for each of the other trusts state statute authorizes trustees to modify the administrative or dispositive terms of a_trust if because of circumstances not anticipated by the settler modification or termination will further the purposes of the trust state statute authorizes a state court to direct or permit the trustee to deviate from the terms of the trust if owning to circumstances not known to the settler and not anticipated by him compliance would defeat or substantially impair the accomplishment of the purposes of the trust you have requested the following rulings plr-152815-07 the proposed division will constitute a qualified_severance as described in sec_26_2642-6 of the generation-skipping_transfer_tax regulations and will not affect the gst tax inclusion_ratio of the family_trust the proposed division will constitute a qualified_severance as described in sec_26_2642-6 and will not cause any distributions from or termination of any interest in the family_trust or in any of the four resulting trusts to be subject_to the gst tax the proposed division will not result in a taxable gift_for federal gift_tax purposes by any beneficiary of the family_trust the proposed division will not cause any of the value of the family_trust or any of the value of any of the four resulting trusts to be includible in the estate of spouse or includible in the estate of any of decedent’s named children under sec_2033 sec_2036 sec_2037 or sec_2038 of the internal_revenue_code the proposed division will result in each of the resulting trusts being treated as a separate taxpayer under sec_643 the proposed division will not result in any amount of trust property in family_trust or in any of the resulting trusts having been deemed to be paid credited or distributed to any beneficiary under sec_661 or sec_1_661_a_-2 of the income_tax regulations the proposed division will not result in the realization by the family_trust or any beneficiary of any income gain_or_loss under sec_61 or sec_1001 the proposed division will result in the assets in each of the four resulting trusts having the same basis under sec_1015 and the same holding_period under sec_1223 as the assets have in the family_trust law and analysis ruling sec_1 and sec_2601 of the internal_revenue_code imposes a tax on every generation skipping transfer gst the term generation skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip sec_2642 provides that the inclusion_ratio with respect to any transferred in a generation-skipping_transfer is the excess if any of one over the applicable_fraction determined for the trust from which the transfer is made sec_2642 provides that the applicable_fraction is a fraction the plr-152815-07 numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the transferred to the trust reduced by the sum of the federal estate_tax or state death_tax actually recovered from the trust attributable to such and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption which may be allocated by such individual or his executor to any with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of the gst tax sec_2642 provides that the term qualified_severance means the partition of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that a severance pursuant to sec_2642 may be made at any time sec_26_2642-6 of the generation-skipping_transfer_tax regulations provides in relevant part that a qualified_severance must satisfy each of the following requirements the single trust is severed pursuant to the terms of the governing instrument or pursuant to applicable local law the severance is effective under local law the date of severance is either the date selected by the trustee as of which the trust assets are to be valued in order to determine the funding of the resulting trusts or the court-imposed date of funding in the case of an order of the local court with jurisdiction over the trust ordering the trustee to fund the resulting trusts on or as of a specific date for a date to satisfy the definition plr-152815-07 in the preceding sentence however the funding must be commenced immediately upon and funding must occur within a reasonable_time but in no event more than days after the selected valuation_date the single trust original trust is severed on a fractional basis such that each new trust resulting trust is funded with a fraction or percentage of the original trust and the sum of those fractions or percentages is one or one hundred percent respectively for this purpose the fraction or percentage may be determined by means of a formula for example that fraction of the trust the numerator of which is equal to the transferor's unused gst_exemption and the denominator of which is the fair_market_value of the original trust's assets on the date of severance the severance of a_trust based on a pecuniary amount does not satisfy this requirement for example the severance of a_trust is not a qualified_severance if the trust is divided into two trusts with one trust to be funded with dollar_figure and the other trust to be funded with the balance of the original trust's assets with respect to the particular assets to be distributed to each resulting trust each resulting trust may be funded with the appropriate fraction or percentage pro_rata portion of each asset held by the original trust alternatively the assets may be divided among the resulting trusts on a non pro_rata basis based on the fair_market_value of the assets on the date of severance however if funded on a non pro_rata basis each resulting trust must be funded by applying the appropriate fraction or percentage to the total fair_market_value of the trust assets as of the date of severance the terms of the resulting trusts must provide in the aggregate for the same succession of interests of beneficiaries as are provided in the original trust this requirement is satisfied if the beneficiaries of the separate resulting trusts and the interests of the beneficiaries with respect to the separate trusts when the separate trusts are viewed collectively are the same as the beneficiaries and their respective beneficial interests with respect to the original trust before severance with respect to trusts from which discretionary distributions may be made to any one or more beneficiaries on a non-pro rata basis this requirement is satisfied if- i the terms of each of the resulting trusts are the same as the terms of the original trust even though each permissible distributee of the original trust is not a beneficiary of all of the resulting trusts ii each beneficiary's interest in the resulting trusts collectively equals the beneficiary's interest in the original trust determined by the terms of the trust instrument or if none on a per-capita basis for example in the case of the severance of a discretionary_trust established for the benefit of a b and c and their descendants with the remainder to be divided plr-152815-07 equally among those three families this requirement is satisfied if the trust is divided into three separate trusts of equal value with one trust established for the benefit of a and a's descendants one trust for the benefit of b and b's descendants and one trust for the benefit of c and c's descendants iii the severance does not shift a beneficial_interest in the trust to any beneficiary in a lower generation as determined under sec_2651 than the person or persons who held the beneficial_interest in the original trust and iv the severance does not extend the time for the vesting of any beneficial_interest in the trust beyond the period provided for in or applicable to the original trust in the case of a qualified_severance of a_trust with an inclusion_ratio as defined in sec_26_2642-1 of either one or zero each trust resulting from the severance will have an inclusion_ratio equal to the inclusion_ratio of the original trust in this case dollar_figured of decedent’s gst_exemption was allocated to the family_trust which had dollar_figured in assets as of date after payment of federal and state estate_taxes thus family_trust has an inclusion_ratio of zero furthermore it is represented that family_trust will be severed in accordance with applicable state law the resulting trusts will provide for the same succession of interests and beneficiaries as are provided in family_trust family_trust will be severed on a fractional basis and each resulting trust will be funded pro-rata with one-fourth of each of the assets held by the family_trust the resulting trusts will be treated as separate trusts for purposes of the gst tax accordingly based on the facts presented and the representations made the proposed division will constitute a qualified_severance as described in sec_26_2642-6 furthermore since family_trust has an inclusion_ratio of zero each resulting trust will also have an inclusion_ratio of zero in accordance with sec_26_2642-6 accordingly based on the facts presented and the representations made the proposed division will not cause any distributions from or termination of any interest in the family_trust or in any of the four resulting trusts to be subject_to the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual plr-152815-07 sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible following the division of family_trust into the resulting trusts each beneficiary will have the same rights to the same property as the beneficiary did prior to the division of family_trust and no other individual will have any additional rights with respect to the income or corpus of family_trust therefore no transfer of property will be deemed to occur as a result of the division of family_trust into the resulting trusts accordingly the proposed division will not result in a taxable gift_for federal gift_tax purposes by any beneficiary of the family_trust ruling sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property sec_2038 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what plr-152815-07 source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in order for to apply the decedent must have made a transfer of property of any interest therein except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the proposed division of family_trust as required in the trust instrument does not constitute a transfer within the meaning of the beneficiaries of the trusts will have the same interest after the division as they had prior to the division we therefore conclude that the division will not cause any of the value of the family_trust or any of the value of any of the four resulting trusts to be includible in the estate of spouse or includible in the estate of any of children under sec_2033 sec_2036 sec_2037 or sec_2038 ruling sec_5 and sec_643 provides that two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of the trusts is the avoidance of federal_income_tax sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year plr-152815-07 accordingly based on the facts submitted and the representations made we conclude as follows while resulting trusts have the same grantor they will have different primary beneficiaries therefore based on the facts and representations submitted we conclude that resulting trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 additionally because the creation of the resulting trusts is a modification of family_trust for federal_income_tax purposes the resulting trusts are treated as a continuation of family_trust therefore the transfer of assets from family_trust to the resulting trusts will not be treated as a distribution or termination under sec_661 and will not result in the realization by family_trust resulting trusts or by any beneficiary of family_trust or resulting trusts of any income gain_or_loss ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained revrul_56_437 1956_2_cb_507 holds that the division of a joint_tenancy in stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common in order to extinguish the survivorship feature is a nontaxable_transaction because the right of the property owners to partition is an inherent ownership right each party possessed under applicable state law plr-152815-07 in 499_us_554 a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interest in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether a sale_or_exchange had taken place resulting in a realization of gain_or_loss under sec_1001 the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in the present case the trust beneficiaries are severing their joint_interests in the family_trust the issue is whether the trust beneficiaries would have the same property interests and legal entitlements as a result of the proposed division the terms and conditions of each of the four resulting trusts are substantially identical to the terms and conditions of the family_trust because the property interests and legal entitlements of the beneficiaries will remain unchanged by the proposed division the division of the family_trust is not a sale_or_other_disposition of property under revrul_56_437 and does not result in a material difference in the legal entitlements enjoyed by the trust beneficiaries under cottage savings thus the proposed division would not result in the realization of any gain_or_loss or other taxable_event under sec_61 or sec_1001 of the code to the family_trust or any of the current trust beneficiaries ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter plr-152815-07 sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person based upon the information submitted and representations made we conclude that because sec_1001 does not apply to the division of the trust assets under sec_1015 the assets in each of the four resulting trusts have the same basis under sec_1015 and the same holding_period under sec_1223 as the assets have in the family_trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely _________________________ lorraine gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
